Citation Nr: 1336566	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to an herbicide agent and other chemical exposures.

3.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent other chemical exposures.

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to an herbicide agent other chemical exposures.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1963 to December 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Board remanded the case in February 2012.  The February 2012 Board remand directed additional development with regard to service connection for bilateral hearing loss, type II diabetes mellitus, hypertension, and erectile dysfunction that included an attempt to verify claimed herbicide exposure and a request for a VA examination to address bilateral hearing loss.  This was accomplished, and the Board finds that it may proceed with a decision addressing type II diabetes mellitus, hypertension, and erectile dysfunction at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds, however, that an additional remand for a supplemental medical opinion is necessary to address service connection for bilateral hearing loss.  

The issue entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have other chemical exposures in service.

3.  The Veteran did not sustain an injury or disease related to the endocrine, cardiovascular, or reproductive systems in service.  

4.  The Veteran did not have chronic symptoms of diabetes mellitus or hypertension in service or continuous symptoms after service separation. 

5.  Diabetes mellitus and hypertension did not manifest to a compensable degree within one year of separation from service.

6.  Diabetes mellitus, hypertension, and claimed erectile dysfunction are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

30.  The criteria for service connection for erectile dysfunction are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2008 and January 2010 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, a VA treatment letter, lay statements have been associated with the record.  The RO/AMC also attempted to verify alleged herbicide exposure in service with the U.S. Army and Joint Services Records Research Center (JSRRC), and a copy of the Department of Defense (DoD) inventory of herbicide operations is of record. 

The Veteran and his representative contend that a VA medical examination is necessary to address whether diabetes mellitus, hypertension, and claimed erectile dysfunction are related to alleged exposure to various chemicals in service.  The Board finds, however, that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A December 2012 memorandum from the RO's JSRRC coordinator, correspondence from the JSRRC, and a review of the DoD inventory of herbicide operations show no evidence of the use, storage, or testing of Agent Orange in Guam, and the Veteran's claimed herbicide exposure had not been corroborated.  The Board finds that development completed in this case is adequate, that VA has complied with procedures for determining whether the Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam as delineated in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  The Board finds that the RO/AMC substantially complied with the Board's February 2012 remand order in attempting to verify the claimed herbicide exposure.  See Stegall, 11 Vet. App. at 268 (1998).  The Board, additionally, has found that the Veteran does not have confirmed exposure to other chemicals in service.

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, and because the Board finds that the Veteran does not have confirmed exposure to other chemicals in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in service exposure to an herbicide or other chemical agent, no injury or disease of the endocrine, cardiovascular, or reproductive systems, no symptoms of diabetes mellitus, hypertension, or erectile dysfunction in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of diabetes mellitus, hypertension, or erectile dysfunction would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service chemical exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address diabetes mellitus, hypertension, and erectile dysfunction is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus and hypertension are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Erectile dysfunction is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to the appeal for service connection for erectile dysfunction.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran claims that presumptive service connection is warranted for diabetes mellitus, hypertension, and erectile dysfunction due to Agent Orange exposure.  He contends that he was exposed to Agent Orange while stationed at the Andersen Air Force Base in Guam.  While a presumption of service connection does exist for diseases associated with exposure to certain tactical herbicide agents, to include Agent Orange, the Veteran is not shown to have been exposed to an herbicide agent in service and VA regulations do not identify a presumption for other chemical exposures alleged by the Veteran.

More recently, in an August 2013 Independent Hearing Presentation, the Veteran and his representative alternately contend that the Veteran's disabilities are due to "possible exposure to other herbicides and chemicals" at the Andersen Air Force Base in Guam.  While the Veteran and his represented identified a list of various chemicals with referenced internet citations, they did not submit any documentation from the referenced websites, and did not allege any specific incident of chemical exposure in service.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to an herbicide agent or other chemicals in service, and diabetes mellitus, hypertension, and erectile dysfunction are not related to service.  

With regard to claimed herbicide exposure during service, the Veteran's DD Form 214 and personnel records show that he had active service from July 1963 to December 1966.  Personnel records reflect service at the Andersen Air Force Base in Guam from June 1965 to December 1966.  The Veteran does not allege that he had service in the Republic of Vietnam, but instead contends that he was exposed to Agent Orange while stationed at the Andersen Air Force Base in Guam.  The Board finds that the evidence does not confirm exposure to a qualifying herbicide agent in Guam to warrant the presumption of service connection.  See 38 C.F.R. 
§ 3.307(a)(6)(iii)  (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  A December 2012 Memorandum from the JSRRC coordinator shows that they were unable to corroborate the Veteran's claimed Agent Orange exposure.  Instead, a December 2012 response to a JSRRC inquiry and information from the DOD inventory of herbicide operations show that there is no evidence of the use, storage, or testing of Agent Orange in Guam.  Service treatment records do not reflect any reports or complaints related to the alleged herbicide or other chemical exposures in service.

While the Veteran contends that he was exposed to Agent Orange in the Guam, the Board finds that weight of the evidence, to include evidence provided by the JSRRC and the DOD, which shows that tactical herbicide agents, to include Agent Orange were not used in Guam, outweigh the Veteran's recent statements with regard to exposure, which the Board finds are not credible.  The Veteran's DD Form 214, service treatment records, personnel records, DOD and JSRRC research all failed to confirm any herbicide exposure at the Andersen Air Force Base in Guam.  In the context of the Veteran's failure to identify any specific incident in which he was actually exposed to an herbicide agent in service, the Board finds that the lack of corroborating evidence in the official records weighs against a finding of in-service herbicide exposure.  The Board finds that the evidence provided from the official sources, to include service treatment records, service personnel records, and information provided by the JSRRC and DOD, outweigh the generalized lay assertions provided by the Veteran.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The Veteran has also asserted that he was exposed to other chemicals and herbicides in service.  The presumption for service connection for disease associated with exposure to certain herbicide agents does not apply to the use of commercial herbicide agents, pesticides, or other chemicals.  Accordingly, presumptive service connection is not warranted based on exposures to other chemicals under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.307(a)(6).  

The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that diabetes mellitus, hypertension, and erectile dysfunction are not related to service or any alleged chemical exposures in service.  

A November 2008 letter from the Veteran's VA treating physician shows that he was diagnosed diabetes mellitus type II in 1997 and was concomitantly being treated for hypertension.  VA treatment records also reflect current diagnoses of diabetes mellitus and hypertension, with an initial diagnosis of hypertension in 2003.  VA treatment records do not reflect a diagnosis of or treatment for erectile dysfunction.  The Board finds that the Veteran is competent to identify current symptoms of erectile dysfunction.  However, because the Board finds that the Veteran has not credibly identified any in-service symptoms, injury, or exposures to which erectile dysfunction may be related to, a medical examination is not necessary to confirm whether the Veteran has currently diagnosed erectile dysfunction. 
 
Service treatment records do not reflect any injury or disease of to the endocrine, cardiovascular, or reproductive system in service.  The Veteran does not contend that diabetes mellitus, hypertension, or erectile dysfunction were manifest in service or shortly after service.  The Veteran contends, instead, that diabetes mellitus, hypertension, and erectile dysfunction are due to Agent Orange and other chemical exposures in service.  As the Board has already discussed above, the RO and AMC have attempted to help verify the claimed in-service Agent Orange exposure; however, the weight of the evidence shows that the Veteran was not exposed to an herbicide agent in service.

The Veteran has presented different theories for entitlement to service connection over the course of appeal, all based on alleged exposures in service, to include Agent Orange and, more recently in an August 2013 IHP, based on other "potential" chemical exposures.  The Veteran asserts in a September 2009 notice of disagreement that there were confirmed cases that Agent Orange was sprayed at the Andersen Air Force Base in Guam, but has not submitted any evidence in support of this contention.  

The Veteran is competent to describe any specific incident of exposure to a chemical agent; however, he has not done so in this case.  The Veteran has not reported handling chemicals in service, and has not asserted that he witnessed the use of any particular chemical in service.  Instead, he has stated, generally, that Agent Orange was used on his base, and that it is possible that he was exposed to other chemicals in service.  Due to the lack of corroborating evidence in official documents, that the Veteran's lay statements are not credible to establish that he was actually exposed to any chemical agents in service, and his lay assertions of chemical exposure similarly have not been corroborated by evidence of record.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent either credible evidence of herbicide or chemical exposure or corroborating evidence of actual exposure to herbicides or chemicals in service, the Board finds that there is no basis for direct service connection due to herbicide or chemical exposure.  

While the Veteran asserted in August 2013 that he was exposed to "other chemicals and herbicides" at the Andersen Air Force Base in Guam, citing various internet websites, he has not actually submitted any treatise or evidence of such exposure.  Instead, he and his representative simply referred to internet website information that is not of record.  The Veteran and his representative contend that in 1992, the Andersen Air Force base was added to the Environmental Protection Agency's National Priorities List for hazardous sites in the United States and its territories.  However, service personnel records show that the Veteran served at Andersen Air Force Base from 1964 and 1965.  The Veteran not submitted any information showing that hazardous chemicals were used on the base while he was stationed there decades earlier in the 1960s.  Insomuch as the Veteran has referenced website information alleged to be in support of his claim, the Veteran did not actually submit any of the referenced materials.  Moreover, the Board finds, based on the Veteran and his representative's August 2013 statements, that such website information does not sufficiently address the facts of this particular Veteran's case, as they do not identify chemicals used on base contemporaneous to the Veteran's period of service.  The Board finds that the Veteran's own assertions and speculations based on research that has not been submitted to the record, in the context of other evidence in this case, are insufficient to establish the Veteran's actual exposure any chemical agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Veteran has not alleged any specific incidents of chemical exposure in service and the Board finds that his more recent statement alleging other chemical exposures in service is inconsistent with earlier lay statements in which he only asserts Agent Orange exposure in service.  The Veteran first alleged exposure to "other chemicals and herbicides" at the Andersen Air Force Base in August 2013, over five years after the initiation of his initial claim for compensation, and only when JSRRC and DoD research failed to verify alleged Agent Orange exposure.  The Board finds that, had the Veteran been exposed to other hazardous chemicals while he was in service, he had ample opportunity to report such exposure earlier, to include during the pendency of his present claim, and he did not do so.  The variations and inconsistencies shown with regard to the Veteran's reports as to his in-service exposures tend to show that these statements were made for the sake of compensation, a factor which weighs against his credibility.  See Caluza, 7 Vet. App. 498.  Accordingly, the Board finds that the Veteran's bare assertions of chemical exposures in service are not credible.  The Board finds that the Veteran has not otherwise provided sufficient evidence corroborating any chemical exposure or Agent Orange exposure in service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran was not actually exposed to Agent Orange or other chemicals in service.  

The Board finds that the Veteran did not have chronic symptoms of diabetes mellitus or hypertension in service, or continuous symptoms of diabetes mellitus or hypertension after separation from service.  Instead, VA and private treatment records show that diabetes mellitus was first diagnosed in 1997, approximately 31 years after the Veteran's separation from service.  The Veteran has not identified the presence of any symptoms that can be related to diabetes mellitus or hypertension in service.  Symptoms of diabetes mellitus and hypertension did not manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that diabetes first had its onset 31 years after service separation with a later diagnosis of hypertension, and symptoms of diabetes mellitus and hypertension were not chronic in service and were not continuous after service separation. 

To the extent that the Veteran contends that his disabilities are related to Agent Orange or other chemical exposures in service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  Such an opinion would require an understanding of both the complex chemical effects as well as its causative effect on the unseen and complex endocrine, cardiovascular, and reproductive systems.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Moreover, the Board has found that the Veteran is not credible in identifying exposure to Agent Orange or other chemical exposures in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons discussed above, the Board finds that service connection for diabetes mellitus, hypertension, and claimed erectile dysfunction is not warranted.  With no in-service exposure, disease or even chronic symptoms in service, there is nothing in service to which diabetes mellitus, hypertension, and erectile dysfunction could be related to by medical opinion evidence.  Additionally, the evidence shows no continuous symptoms of diabetes or hypertension in service or after service separation, including within one year after service separation.  For these reasons, a preponderance of the evidence is against the claim for service connection for diabetes mellitus, hypertension, and erectile dysfunction, and the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.


REMAND

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  In addition, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The Board remanded the appeal for bilateral hearing loss for a VA examination and opinion in February 2012.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  While the April 2012 VA examiner noted findings from relevant service audiograms, the examiner reasoned that current hearing loss was less likely as not a result of noise exposure during military service because hearing thresholds at separation in October 1966 were "normal" in both ears.  In Hensley, however, the Court held that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Moreover, it appears that the VA examiner did not consider the audiometric results when converted to International Standards Organization (ISO)-American National Standards Institute (ANSI) standards as service audiograms reflect at least some degree of hearing loss at the time of the Veteran's separation from service.  

On the authorized audiological evaluation in July 1966 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
10 (20)
10 (20)
20 (25)
LEFT
15 (30)
10 (20)
5 (15)
15 (25)
30 (35)

On the separation audiological evaluation in October 1966 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
15 (30)
15 (25)
10 (20)
10 (20)
10 (15)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the ISO-ANSI. In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  The Board finds that a supplemental opinion is necessary to addresses the elevated hearing threshold levels shown at separation under relevant ISO-ANSI standards.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the VA examiner who conducted the April 2012 VA audiological examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for bilateral hearing loss.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.  

The VA audiology examiner should offer a supplemental opinion stating whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed bilateral hearing loss began during service or is otherwise linked to noise exposure in service?  

In the supplemental opinion, the examiner should specifically address elevated hearing threshold levels for both ears shown in July 1966 and October 1966 service audiograms.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board notes that audiometric data reported in July 1966 and October 1966 service audiograms was reported in ASA standards; however, hearing loss for VA purposes is evaluated based on ISO-ANSI standards.  Accordingly, the VA examiner should consider the audiometric data under the ISO-ANSI standards as reported in the remand above.  

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

2.  After all development has been completed, the RO/AMC should readjudicate the issue of service connection for bilateral hearing loss.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


